DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on December 30, 2018. Claims 1-10 and 21-30 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on November 24, 2019, April 19, 2020, and September 23, 2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for PCT App. No. IL2017/050725 dated June 29, 2017, and acknowledgement is made for priority to Prov. App. No. 62/356,595 dated June 30, 2016.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
navigation system… in claims 5 and 25. Structure for this claim limitation has not been found in the specification. 
navigation system… in claims 3 and 23. Structure for this claim limitation may be found at least in claim 2; “a user interface for presentation….”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Each of claims 5 and 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, each of claims 5 and 25 fails to provide corresponding structure for the 35 U.S.C. 112(f) limitation the navigation system…. Appropriate action is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 3-5, 7, 23-25, and 27 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitation the navigation system… of claim 5 and claim 25 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, each of claims 5 and 25 requires the navigation system to control the vehicle and, while there is structure found in at least claim 2 for the navigation system, there is no supporting structure for such a function found in the disclosure as filed. More specifically, the structure found in claim 2, “a user interface for presentation…,” is insufficient for fulfilling the functions of autonomously control[ing] an operation of a vehicle. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The phrase safe vehicle location boundary found in claims 3, 4, 23, and 24 is a relative term which renders the claim indefinite.  The phrase safe vehicle location boundary is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, it is unclear what the threshold would be to determine whether the boundary is safe or not. Additionally, it is unclear if the safety applies to other vehicles, the vehicle itself, the occupants of the vehicle, the surrounding environment, or some other aspect. Therefore, the corresponding claims are indefinite.

Claim 24 recites the limitation the safe vehicle location boundary.  There is insufficient antecedent basis for this limitation in the claim. Alternatively, the claim may be intended to 

Each of claims 7 and 27 recite applying a particle filter. It is unclear what the particle filter is being applied to and what are considered particles for the purpose of filtering. For purposes of compact prosecution, Examiner is interpreting a particle filter to be any filter which improves a sensor’s accuracy. 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 21-30 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed toward a method and independent claim 21 is directed toward a system. Therefore, each of the independent claims 1 and 21 and each of the corresponding dependent claims 2-10 and 22-30 is directed to a statutory category of invention under Step 1.

Under Step 2A and Step 2B, the independent claims 1 and 21 are also directed to an abstract idea without significantly more under the sub-categories of mental processes and/or mathematical concepts. Using the language of independent claim 1 to illustrate, its limitations and how they are being interpreted to be an abstract idea are described below:
receiving a stream of video frames from a camera mounted on a moving vehicle (an occupant of a vehicle is capable of looking round a vehicle); 
computing a plurality of three-dimensional (3D) orientation vectors of a plurality of light sources visible in said video frames (an occupant of a vehicle is able to mentally note where the light sources are relative to where they are and draw a mental line from the light source to the vehicle or a point on the vehicle. Alternatively, the computing may be considered a mathematical concept); 
computing a 3D location for each of said plurality of light sources based on said plurality of 3D orientation vectors (an occupant of a vehicle is able to mentally note where, in 3D space relative to the vehicle the light sources are located. Alternatively, the computing may be considered a mathematical concept); 
computing a plurality of geographical locations of said camera based on said 3D locations (an occupant of a vehicle is able to mentally note where the vehicle is located relative to the plurality of light sources as the vehicle moves relative to the light sources. Alternatively, the computing may be considered a mathematical concept); 
computing a lane positioning of said vehicle based on said plurality of geographical locations (an occupant is capable of discerning where the light sources are relative to the road and mentally recognizing when the vehicle is in, for example, a middle lane, left lane, or right lane based on the vehicle position relative to the light sources. Alternatively, the computing may be considered a mathematical concept); 
sending at least one of said lane positioning and said plurality of geographical locations to a navigation system (the occupant of the vehicle may be a navigation system in the 

Under Step 2A, Prong One, claims 1 and 21 recite, in part, a method, and a system. Other than reciting a camera, a hardware processor, and a non-transitory computer-readable storage medium, nothing in the claims precludes the steps from being directed toward metal processes and/or mathematical concepts. Therefore, claims 1 and 21 recite a judicial exception of an abstract idea. 

Under Step 2A, Prong 2, the “mental process” and/or “mathematical concept” judicial exception is not integrated into a practical application.  For example, independent claims 1 and 21 recite the additional elements of a camera, a hardware processor, and a non-transitory computer-readable storage medium.  These limitations amount to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use does not impose any meaningful limits on practicing the abstract idea.  Therefore, because the additional elements a camera, a hardware processor, and a non-transitory computer-readable storage medium are not integrated into the claims as a whole, claims 1 and 21 are directed to an abstract idea.

Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application in  Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular environment employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more.  Limiting 

Dependent claims 2-10 and 22-30 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 2-10 and 22-30, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 based on same analysis as above.  The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea.  The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2-10 and 22-30 are patent ineligible.

Examiner notes that each of claims 5 and 25 recites limitations in which the navigation system autonomously controls the vehicle. If the claims were changed to recite the same limitations based on the sending at least one of said lane positioning and said plurality of geographical locations to a navigation system, the claims would overcome the 35 U.S.C. 101 rejections above. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9-10, 22-26, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2013/0297197 (hereinafter, “Zhai”).

Regarding claim 1, Zhai discloses a method comprising using at least one hardware processor for: 
receiving a stream of video frames from a camera mounted on a moving vehicle (see at least Fig. 1C and [0036]; sensor data is received from a sensor mounted on a moving vehicle. The sensor used, a light sensor, is an obvious variant of the camera for sensing light sources; see obviousness-related paragraph below); computing a plurality of three-dimensional (3D) orientation vectors of a plurality of light sources visible in said video frames (see at least Fig. 1C, Fig. 6 and [0097]-[0099]; light source orientation vectors are determined via the sensor data from the light detector (i.e., an obvious variant of a camera)); 
computing a 3D location for each of said plurality of light sources based on said plurality of 3D orientation vectors (see at least Fig. 6, Fig. 7, and [0097]-[0099]; the orientation of each of the light sources in relation to the vehicle may be determined based on the angle change of the point light source as the vehicle is moving); 
computing a plurality of geographical locations of said camera based on said 3D locations (see at least [0075]; the roadmap includes a database including the GPS data associated with the 3D locations of the light sources. Those light sources are then used to determine the location of the vehicle which comprises the light sensor (i.e., an obvious variant of a camera)); 
computing a lane positioning of said vehicle based on said plurality of geographical locations (see at least Fig. 6 and [0097]; the position of the vehicle relative to the edges of the road (i.e., lane positioning) is determined based on the locations of the lights and the vehicle’s location relative to the light sources); 
sending at least one of said lane positioning and said plurality of geographical locations to a navigation system (see at least Fig. 3 and [0083]; the lane position and geographical locations may be sent to the roadmap database (i.e., navigation system)).
One of ordinary skill in the art, before the time of filing, would recognize that a light detection sensor is an obvious variant of a camera which detects light sources, because both types of sensors achieve the same outcome. 

Regarding claim 2, Zhai discloses all of the limitations of claim 1. Additionally, Zhai discloses wherein the navigation system comprises a user interface for presentation of the at least one of said lane positioning and said plurality of geographical locations to an operator of said vehicle (see at least [0060], [0076], and [0083]; the navigation system may display the lane position and/or geographic orientation of the vehicle to a driver of the vehicle).

Regarding claim 3, Zhai discloses all of the limitations of claim 1. Additionally, Zhai discloses wherein the navigation system sends an alert to a user when at least one of said lane positioning and said plurality of geographical locations of said vehicle is outside of a safe vehicle location boundary (see at least Fig. 3, Fig. 3, element 304, [0074], and [0076]; alarm system may provide an alarm if the vehicle is not outside a safe lane position).

Regarding claim 4, Zhai discloses all of the limitations of claim 3. Additionally, Zhai discloses wherein the safe vehicle location boundary is at least one of a distance to another vehicle, a position within a driving lane, a position within a roadway, a flying height, and a shipping lane (see at least Fig. 3, [0037] and [0074]; the position within the driving lane/roadway is safe within the line boundaries/sides of the roadway).

Regarding claim 5, Zhai discloses all of the limitations of claim 1. Additionally, Zhai discloses wherein the navigation system is configured to autonomously control an operation of said vehicle, wherein the operation comprises at least one of a location, speed, acceleration, and height (see at least [0034] and [0074]; steering (i.e., location control), applying brakes (i.e., speed control and/or acceleration control), etc. may occur manually or automatically (i.e., autonomously) by the vehicle).

Regarding claim 6, Zhai discloses all of the limitations of claim 1. Additionally, Zhai discloses further comprising querying a database for the geographical locations of some of said 3D locations of said plurality of light sources (see at least [0072]; the guide lights locations and can be received by a transceiver at the vehicle are in a database which can be retrieved and overlaid).

Regarding claim 9, Zhai discloses all of the limitations of claim 1. Additionally, Zhai discloses wherein the camera is integrated into at least one of a smartphone, a vehicle, and a vehicle subsystem (see at least Fig. 1C and [0033] and [0068]; the light sensor (i.e., an obvious variation of the camera) is integrated into the vehicle/vehicle subsystem. Alternatively, it may be a handheld device such as a cell phone held by an occupant of the vehicle).

Regarding claim 10, Zhai discloses all of the limitations of claim 1. Additionally, Zhai discloses wherein the actions of the method are performed automatically (see at least [0074]; the process may be conducted via the automatic control system of the vehicle).

Regarding claim 21, Zhai discloses a computerized system comprising: 
a camera (see at least [0005]; the light sensor is an obvious variant of a camera, because the camera is being used to detect light); 
a navigation system (see at least [0075]-[0076]; the road map data, display, etc. are part of a navigation system); 
at least one hardware processor (see at least [0005]); and 
a non-transitory computer-readable storage medium having program code embodied therewith, the program code executable by the at least one hardware processor for (see at least [0059]): 
receiving a stream of video frames from a camera mounted on a moving vehicle (see at least Fig. 1C and [0036]; sensor data is received from a sensor mounted on a moving vehicle. The sensor used, a light sensor, is an obvious variant of the camera for sensing light sources);
computing a plurality of three-dimensional (3D) orientation vectors of a plurality of light sources visible in said video frames (see at least Fig. 1C, Fig. 6 and [0097]-[0099]; light source orientation vectors are determined via the sensor data from the light detector (i.e., an obvious variant of a camera));
computing a 3D location for each of said plurality of light sources based on said plurality of 3D orientation vectors (see at least Fig. 6, Fig. 7, and [0097]-[0099]; the orientation of each of the light sources in relation to the vehicle may be determined based on the angle change of the point light source as the vehicle is moving);  
computing a plurality of geographical locations of said camera based on said 3D locations (see at least [0075]; the roadmap includes a database including the GPS data associated with the 3D locations of the light sources. Those light sources are then used to ;
computing a lane positioning of said vehicle based on said plurality of geographical locations (see at least Fig. 6 and [0097]; the position of the vehicle relative to the edges of the road (i.e., lane positioning) is determined based on the locations of the lights and the vehicle’s location relative to the light sources);
sending at least one of said lane positioning and said plurality of geographical locations to the navigation system  (see at least Fig. 3 and [0083]; the lane position and geographical locations may be sent to the roadmap database (i.e., navigation system)).
One of ordinary skill in the art, before the time of filing, would recognize that a light detection sensor is an obvious variant of a camera which detects light sources, because both types of sensors achieve the same outcome. 

Regarding claim 22, Zhai discloses all of the limitations of claim 21. Additionally, Zhai discloses wherein the navigation system comprises a user interface for presentation of the at least one of said lane positioning and said plurality of geographical locations to an operator of said vehicle (see at least [0060], [0076], and [0083]; the navigation system may display the lane position and/or geographic orientation of the vehicle to a driver of the vehicle).

Regarding claim 23, Zhai discloses all of the limitations of claim 21. Additionally, Zhai discloses wherein the navigation system sends an alert to a user when at least one of said lane positioning and said plurality of geographical locations of said vehicle is outside of a safe vehicle location boundary (see at least Fig. 3, Fig. 3, element 304, [0074], and [0076]; alarm system may provide an alarm if the vehicle is not outside a safe lane position).

Regarding claim 24, Zhai discloses all of the limitations of claim 23. Additionally, Zhai discloses wherein the safe vehicle location boundary is at least one of a distance to another vehicle, a position within a driving lane, a position within a roadway, a flying height, and a shipping lane (see at least Fig. 3, [0037] and [0074]; the position within the driving lane/roadway is safe within the line boundaries/sides of the roadway).

Regarding claim 25, Zhai discloses all of the limitations of claim 21. Additionally, Zhai discloses wherein the navigation system is configured to autonomously control an operation of said vehicle, wherein the operation comprises at least one of a location, speed, acceleration, and height (see at least [0034] and [0074]; steering (i.e., location control), applying brakes (i.e., speed control and/or acceleration control), etc. may occur manually or automatically (i.e., autonomously) by the vehicle).

Regarding claim 26, Zhai discloses all of the limitations of claim 21. Additionally, Zhai discloses further comprising program code configured to query a database for the geographical locations of some of said 3D locations of said plurality of light sources (see at least [0072]; the guide lights locations and can be received by a transceiver at the vehicle are in a database which can be retrieved and overlaid).

Regarding claim 29, Zhai discloses all of the limitations of claim 21. Additionally, Zhai discloses wherein the camera is integrated into at least one of a smartphone, a vehicle, and a vehicle subsystem (see at least Fig. 1C and [0033] and [0068]; the light sensor (i.e., an obvious variation of the camera) is integrated into the vehicle/vehicle subsystem. Alternatively, it may be a handheld device such as a cell phone held by an occupant of the vehicle).

Regarding claim 30, Zhai discloses all of the limitations of claim 21. Additionally, Zhai discloses wherein the actions of the method are performed automatically (see at least [0074]; the process may be conducted via the automatic control system of the vehicle).

Claims 7 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai in view of U.S. Pub. No. 2015/0146926 (hereinafter, “Ramachandran”).

Regarding claim 7, Zhai discloses and/or makes obvious all of the limitations of claim 1. However, Zhai does not explicitly teach further comprising applying a particle filter to improve the accuracy of said lane positioning.
Ramachandran, in the same field of endeavor, teaches further comprising applying a particle filter to improve the accuracy of said lane positioning (see at least [0015], [0033], and [0079]; the pose tracking filter (i.e., video analyzing software) may include a particle filter which improves sensor accuracy. Examiner notes that the limitation “to improve the accuracy of said lane positioning” is an intended use limitation).
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Zhai with the teachings of Ramachandran in order to improve processing of sensor data; see at least Ramachandran at [0008] and [0033].

Regarding claim 27, Zhai discloses and/or makes obvious all of the limitations of claim 21. However, Zhai does not explicitly teach further comprising program code configured to apply a particle filter to improve the accuracy of said lane positioning.
Ramachandran, in the same field of endeavor, teaches further comprising program code configured to apply a particle filter to improve the accuracy of said lane positioning (see at 
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Zhai with the teachings of Ramachandran in order to improve processing of sensor data; see at least Ramachandran at [0008] and [0033].

Claims 8 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai in view of U.S. Pub. No. 2015/0032295 (hereinafter, “Stark”).

Regarding claim 8, Zhai discloses and/or makes obvious all of the limitations of claim 1. Additionally, Zhai discloses using light sources as markers for localization (see at least [0006]). However, Zhai does not explicitly teach wherein the vehicle is an airborne vehicle and the plurality of geographical locations further comprise a vehicle height above the plurality of light sources.
Stark, in the same field of endeavor, teaches wherein the vehicle is an airborne vehicle and the plurality of geographical locations further comprise a vehicle height above the plurality of light sources (see at least [0009] and [0108]; the aerial vehicle (i.e., airborne vehicle) may have its height and 3D coordinates determined relative to the localization markers which may be below the aerial vehicle).
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Zhai with the teachings of Stark in order to improve localization for aerial vehicles; see at least Stark at [0009].

Regarding claim 28, Zhai discloses and/or makes obvious all of the limitations of claim 21. Additionally, Zhai discloses using light sources as markers for localization (see at least [0006]). However, Zhai does not explicitly teach wherein the vehicle is an airborne vehicle and the plurality of geographical locations further comprise a vehicle height above the plurality of light sources.
Stark, in the same field of endeavor, teaches wherein the vehicle is an airborne vehicle and the plurality of geographical locations further comprise a vehicle height above the plurality of light sources.
One of ordinary skill in the art, before the time of filing, would be motivated to modify the disclosure of Zhai with the teachings of Stark in order to improve localization for aerial vehicles; see at least Stark at [0009].

Additional Relevant Art
While not cited in the present action, U.S. Pub. No. 2015/0094900 is a relevant application which relates to using video images of skylights for localization of a robot navigating through an indoor environment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/THOMAS E WORDEN/Primary Examiner, Art Unit 3663